DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-20, filed September 17, 2018, are pending in the application.
Specification
The disclosure is objected to because of the following informalities:  bolt (68A) and nut (68B) are numbered in figures (see Fig. 5) but are not numbered in the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yue (US20120274091A1) in view of Xu (US20110260493A1, hereinafter “Xu493”) and further in view of Xu (US20160114666A1, hereinafter “Xu666”).
Regarding claims 1, 11-12, Yue discloses a truck cover system (Figs. 2-3, Paragraph 71)  comprising: a rail (211/221/231; Fig. 8A) defining a cover slot (234; Fig. 8A) configured to couple to a cover (1; Fig. 8A) that extends over a truck bed (Fig. 8) of a truck(4; Fig. 8, Paragraph 77);  a clamp structure (3; Fig. 5, Paragraph 71) configured to couple to a truck wall (41; Fig. 8, Paragraph 77) of the truck , the clamp structure comprising:  a clamp fastener (35; Figs. 3B and 5, Paragraph 73) configured to tighten the clamp structure against the truck wall (Fig. 5; Paragraph 66); and a connecting member (33; Figs 3B and 5, Paragraph 73) extending in the vertical direction (Paragraph 80) when the truck cover system is employed and the clamp structure is coupled to the truck wall (Fig. 5); a latch structure (Fig. 3) configured to couple to the rail and to the clamp structure, the latch structure comprising:  a rail interface (232; Fig. 3) configured to couple to the rail (211/221/231; Fig. 3); and a latch body (32; Fig. 3; Paragraph 80) including a laterally-offset locking positions (313; Fig. 3, Paragraph 81), wherein the connecting member (33; Fig. 3, Paragraph 81) is configured to lock to the laterally- offset locking positions (Fig. 3).
However, Yue is silent to a plurality of laterally-offset locking positions and a weather seal.
In claim 1, Xu493 teaches a latch body (1; Fig. 5, Paragraph 18) including a plurality of laterally-offset locking positions (9/11/12; Fig. 6, Paragraph 19), wherein the connecting member (2; Figs. 4-6, Paragraph 18) is configured to lock to one of the plurality of laterally- offset locking positions (Fig. 6, Paragraph 18).  However, Xu493 is silent to a weather seal.
In claim 1, Xu666 teaches a weather seal (328, 532; Figs. 3C and 5D, Paragraphs 64-67) coupled to an end of the rail (504; Fig. 67), wherein the weather seal forms a seal between the truck and the rail when the truck cover system is employed.
For claim 1, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the truck cover system of Yue by adding a plurality of laterally-offset locking positions as taught by Xu493 and a weather seal as taught by Xu666. Doing so, allows for variation in latch placement (Xu493 – Fig. 4) and to prevent damage to the bed rail (Xu666 – Paragraphs 64-65 and 67).
Regarding claims 2 and 12, Yue in view of Xu493 and Xu666 discloses the truck cover system of claim 1, and further teaches a plurality of slots (Xu493 - 9/11/12; Fig. 6, Paragraph 19) positioned on the latch body (76) corresponding to the plurality of laterally-offset locking positions (Xu493 - 9/11/12; Fig. 6, Paragraph 19), the plurality of slots allowing the clamp structure to rotate vertically upward with respect to the latch structure (Xu493 - Fig. 6 and 9A-9C; Paragraph 3, 21) such that the clamp structure may become at least partially flush with the latch structure (Yue – Fig. 8 shows the clamp structure folding up into the latch structure) while the clamp structure is coupled (Yue – coupled at 324, Fig. 8) to the latch structure.  
Regarding claims 3 and 13, Yue in view of Xu493 and Xu666 discloses the truck cover system of claim 2, and further teaches wherein the latch structure further comprises:  a plurality of front apertures (Xue493 - the holes shown on the front face of 1; Fig. 4) positioned on the latch body corresponding to the plurality of laterally-offset locking positions.  Also, Yue teaches a front and rear aperture (Yue - 324; Fig. 3) to allow locking of the connecting member (Yue - 33; Fig. 3) to each of the laterally-offset locking positions using a main fastener (Yue - 325; Fig. 3).
Regarding claims 4 and 14, Yue in view of Xu493 and Xu666 discloses the truck cover system of claim 3, and further teaches wherein the main fastener includes a bolt and a nut (Yue- 325; Fig. 3 or Xu593 – 7/8, Fig. 6)), wherein the bolt is insertable through one or both of the plurality of front apertures and the plurality of rear apertures.  
Regarding claims 5 and 15, Yue in view of Xu493 and Xu666 discloses the truck cover system of claim 4, Yue teaches the front aperture is vertically off set from the slot (see Fig. 3), and Xu493 teaches the plurality of front apertures is vertically offset from the slots (See Figs. 5-6).
Regarding claims 1 and 17, Yue in view of Xu493 and Xu666 discloses the truck cover system of claim 1, and further teaches a central channel (Xu493 -  Figs. 5-6) extending laterally across the latch structure.
Regarding claims 8 and 18, Yue in view of Xu493 and Xu666 discloses the truck cover system of claim 7, and further teaches a latch insert (Xu493 - shown in Fig. 4) configured to be inserted at least partially within the central channel (Xu493 - Fig. 6-8) configured to be inserted at least partially within the central channel and to intersect each of the plurality of laterally-offset locking positions (Xu493 - Figs. 5-8).
Regarding claims 9 and 19, Yue in view of Xu493 and Xu666 discloses the truck cover system of claim 8, and further teaches plurality of beams (Xu493 - Figs. 5-7 shows the inlets at each section in the structures/channels that resemble the beams as shown in applicants’ figures; also see labeled Figure A below) extending at least partially across the central channel so as to secure the latch insert when the latch insert is inserted within the central channel.  
Regarding claims 10 and 20, Yue in view of Xu493 and Xu666 discloses the truck cover system of claim 8, and further teaches separators (Xu493 - Figs. 5-7 that are the straight lines at each section across the central channel; see labeled Figure A below).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yue in view of Xu493 and Xu666 and further in view of Xu (US US9482039B1, hereinafter “Xu039”).
Regarding claims 6 and 16, Yue in view of Xu493 and Xu666 discloses the truck cover system of claim 5, and further discloses a pivot member (Yue - 325/323 in combination where the elongated member (Yue - 33; Fig. 3) can pivot around (Yue - 325) and clear through (Yue – (323) to rotate and tuck up as shown in Fig. 7).  However, Yue in view of Xu493 and Xu666 has a pivot member but does not show the pivot member clearly.
In claims 6 and 16, Xu039, clearly teaches and shows a pivot member (204; Fig. 2A) coupled to an elongated member (202; Fig. 2A), wherein the pivot member is configured to receive the main fastener (208; Fig. 2A) and wherein the elongated member is configured to rotate with respect to the pivot member such that the elongated member (86) is rotatable into one of the plurality of slots (212; Figs. 2A-2B) when the clamp structure (224/226; Fig. 2B) is rotated with respect to the latch structure (Col. 4 lines 64-67 and Col. 5 lines 1-30).  
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the Yue in view of Xu493 and Xu666 by clearly showing the  pivot member as taught by Xu039.  Doing so, allows for clear definition of the pivot point through the use of a standard clevis/u-bracket that can be found in most hardware stores and where the U-shaped bracket prevents lateral movement in one direction while allowing pivotable arm/elongated member to move from an extended clamping position to a stowed position (Fib. 2B, Col. 5 lines 6-10).

    PNG
    media_image1.png
    520
    672
    media_image1.png
    Greyscale

Figure A (from Xu493)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Facchinello et al. (US20170066311A1) teaches a tonneau cover system and side lock clamp.
Yue (US9487071B1) teaches a tonneau cover system with at least one clamp storage mechanism.
Garska (US2013341960A1) teaches a weather seal attached to the rail.
Williamson et al. (US20130015678A1) teaches a tonneau cover system with a locking member/clamp mechanism that can be stowed in a channel.
Brown et al. (US20060207524) teaches a tonneau cover system.
Rusu (US20040245799A1) teaches a seal for a tonneau cover system attached to a rail.
Weldy et al. (US6053558) teaches a tonneau cover system with rails and a cover that engages the open section of the rails.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612